Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 16-20 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vandwalle et al (U.S. Pub. No. 2011/0153773 A1).


As per claims 1 and 31 Vandwalle disclosed a method of wirelessly connecting a communication device to other devices using a communication protocol (paragraph. 4) {Utilization of network communication protocol in device discovery techniques}, wherein the communication device searches for external devices known to the communication { a device may adjust its advertisement period and/or service discovery period dynamically.  For example, if a device has a little battery life remaining, the device may reduce the frequency of the service advertisements and service discovery (e.g., increase the service advertisement and/or discovery periods). As another example, if it is determined that communications channel congestion is relatively high, for example, due to a large number of devices in the network}; wherein the communication device adjusts the search effort spent on the search activity for each one of the external devices according to the relevance of that external device, with a higher relevance of the external device resulting in a higher search effort (Paragraph.9) {a device may also adjust the service advertisement and/or discovery periods accordingly (e.g., increase the service advertisement and/or discovery periods to avoid congestion collapse of the network}; wherein the search effort is determined by at least one of the following parameters of the search activity: scheduling frequency, duty cycle and transmission power (paragraph.53) { If the battery of device 101 is running low, device 101 may reduce the transmitting and listening frequency of service advertisement and service discovery (e.g., increase the service advertisement and/or discovery periods)}; and wherein the relevance of the external device is determined by at least one of (1) an age of last usage of the external device by the communication device, (2) a relevance value previously assigned to the external device by a user, (3) a physical proximity of the external device to the communication device, (4) the number of devices other than the external device connected to the communication device, (5) { Advertiser selection unit 1201 communicates with advertiser selection units of other devices within a predetermined proximity of the network to select or 
negotiate one or more devices among them to be group advertisers }.

As per claims 2 and 17 Vandwalle disclosed the method of claim 1, wherein the search activity comprises Bluetooth classic paging or Bluetooth Low Energy directed advertising (paragraph.48).

As per claim 3 Vandwalle disclosed the method of claim 2, wherein the search effort is determined by the selection of the duty cycle of the Bluetooth Classic paging action (paragraph.48).

As per claim 4 Vandwalle disclosed the method of claim 1, wherein the relevance of the external device is the higher the lower the age of last usage is (paragraph.54).

As per claim 5 Vandwalle disclosed the method of claim 1, wherein the age of last usage is determined by an age of last connection (paragraphs.10 and 54).

As per claim 6 Vandwalle disclosed the method of claim 5, wherein the age of last connection is determined by the time having passed since the last connection or an estimation of that time (paragraph.65) {Time window for discovery}.

As per claim 7 Vandwalle disclosed the method of claim 6, wherein the relevance decreases at a rate which is linear or less than linear with the time having passed since the last connection (paragraph.72 and 82) {Dynamic adjustment of discovery schedule in accordance with operating conditions to include waiting time periods}.

As per claim 8 Vandwalle disclosed the method of claim 7, wherein the relevance decreases logarithmically with the time having passed since the last connection (paragraph.72 and 82).

As per claim 9 Vandwalle disclosed the method of claim 1, wherein the relevance of the external device is the higher the shorter the time having passed since the assignment of the relevance value is (paragraph.72 and 82).

As per claim 10 Vandwalle disclosed the method of claim lone of the preceding claims, wherein it is determined that there is a physical proximity of the external device when it is detected that the external device is already paired with or connected to the communication device based on second communication protocol different from the communication protocol of the search activity (paragraph.122) {Any colleague or friend that can be authenticated/paired with the user's device can walk by (e.g., within the proximity) and access (e.g., download) the picture or document}.

As per claim 11 Vandwalle disclosed the method of claim 1, wherein the physical proximity of the external device to the communication device, when positively detected, outweighs other relevance criteria, if any (paragraph.87) {Device discovery adjusted based on device proximity criteria}.

As per claim 12 Vandwalle disclosed the method of claim 1, wherein the relevance of the external device is the higher the lower the number of devices connected to the communication device other than the external device is (paragraph.82) {Discovery criteria for crowded and less crowded devices in terms of load capacity}.

As per claim 13 Vandwalle disclosed the method of claim 1, wherein the relevance of the external device is increased when a search activity of the external device using that communication protocol is detected (paragraphs. 120 and 121}.

As per claim 14 Vandwalle disclosed the method of claim 1, wherein the communication device suggests to the user, or autonomously decides, to remove a pairing entry of the external device when the relevance of external device falls below a certain threshold (paragraph.109).


As per claim 16 Vandwalle disclosed a method of wirelessly connecting a communication device to other devices using a communication protocol (paragraph. 4) {Utilization of network communication protocol in device discovery techniques}, wherein the communication device searches for external devices known to the communication device by executing a search activity in which the search effort to be spent by the communication device is independent of the number of known external devices to be searched (paragraph. 9) { a device may adjust its advertisement period and/or service discovery period dynamically.  For example, if a device has a little battery life remaining, the device may reduce the frequency of the service advertisements and service discovery (e.g., increase the service advertisement and/or discovery periods). As another example, if it is determined that communications channel congestion is relatively high, for example, due to a large number of devices in the network}; wherein the communication device adjusts the search effort spent on the search activity according to the relevance of the communication protocol, with a higher relevance of the communication protocol resulting in a higher search effort (paragraphs. 49 and 121) {Devices 101-103 may advertise and/or discover one or more services in network 104 using a variety of wireless communications protocols, such as, for example, WiFi or Bluetooth compliant protocols.  Further detailed information concerning service discovery using a personal area network protocol}; wherein the search effort is determined by at least one of the following parameters of the search activity: scheduling frequency, duty cycle and transmission power; and wherein the relevance of the communication protocol is determined by at least one of (i) the age of last usage of an external device using that communication protocol by the communication device, (ii) the number of external devices known to the communication device and using that communication protocol and (iii) the relevance of services provided by external devices known to the communication device und using that communication protocol (paragraph.52) {Device 102 can transmit a service request to device 101 according to the availability schedule of device 101 (e.g., during one of device 101's availability windows when device 101 is listening), where the service request includes one or more service identifiers of one or more selected services.  In response to the service request, device 101 can transmit more detailed information of the requested services (e.g., device 102).  That is, a service ID may merely indicate a service potentially available from an advertiser.  In order to confirm such a service, a discoverer has to acquire further detailed information from the advertiser through a service request and response protocol}.

As per claim 18 Vandwalle disclosed the method of claim 17, wherein the search effort is the higher the lower the age of last usage is (paragraph.54).

As per claim 19 Vandwalle disclosed the method of one of claims 17, wherein the age of last usage is determined by the age of last connection (paragraphs.10 and 54).

As per claim 20 Vandwalle disclosed the method of claim 19, wherein the age of last connection is determined by the time having passed since the last connection (paragraph.72 and 82).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647